     Case 3:20-cv-00148-LRH-CLB Document 24 Filed 07/20/20 Page 1 of 2




1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA
8
                                                  ***
9     THE GALLEY, LLC, et al.,                      Case No. 3:20-cv-00148-LRH-CLB
                                        Plaintiffs,
10                                                  ORDER
             v.
11

12    PARUL SAXENA, et al.,

13                                   Defendants.

14

15          Before this Court is the Report and Recommendation of U.S. Magistrate Judge

16   Carla L. Baldwin (ECF No. 23) entered on June 30, 2020, recommending that this case

17   be dismissed without prejudice for lack of subject matter jurisdiction; that defendants’

18   Motion to Dismiss (ECF No. 12) entered on May 14, 2020, be denied as moot; that

19   plaintiff's Motion for Leave to File Supplemental Authority (ECF No. 17) entered on

20   May 21, 2020, be denied as moot; and that judgment be entered in this matter. No

21   objection to the Report and Recommendation has been filed. The action was referred to

22   the Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2 of the

23   Rules of Practice of the United States District Court for the District of Nevada.

24          The Court has conducted its de novo review in this case, has fully considered the

25   pleadings and memoranda of the parties and other relevant matters of record pursuant to

26   28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2. The Court determines that the Magistrate

27   Judge’s Report and Recommendation (ECF No. 23) entered on June 30, 2020, should

28   be adopted and accepted.
                                                   1
     Case 3:20-cv-00148-LRH-CLB Document 24 Filed 07/20/20 Page 2 of 2




1           IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and

2    Recommendation (ECF No. 23) entered on June 30, 2020, is ADOPTED AND

3    ACCEPTED, and defendants’ Motion to Dismiss (ECF No. 12) is DENIED as moot.

4           IT IS FURTHER ORDERED that plaintiffs' Motion for Leave to File Supplemental

5    Authority (ECF No. 17) is DENIED as moot.

6           IT IS FURTHER ORDERED that this case is DISMISSED, without prejudice, for

7    lack of subject matter jurisdiction.

8           IT IS FURTHER ORDERED that the Clerk of Court shall ENTER JUDGMENT

9    accordingly.

10          IT IS SO ORDERED.

11          DATED this 20th day of July, 2020.

12

13                                                   LARRY R. HICKS
                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                 2
